Citation Nr: 0116943	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-20 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as secondary to a service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the RO.  

A videoconference hearing was held in April 2001 before the 
undersigned Acting Member of the Board, sitting in Washington 
D.C.  The veteran was also afforded a March 2000 hearing at 
the RO.  The veteran submitted additional evidence directly 
to the Board in April 2001, accompanied by an appropriate 
wavier of regional office jurisdiction.  See 38 C.F.R. § 
20.1304(c) (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative medical evidence shows that it is at least 
as likely as not that a right shoulder disability is the 
product of a service-connected left shoulder disability. 


CONCLUSION OF LAW

Service connection for a right shoulder disability secondary 
to the service-connected left shoulder disability is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran testified, at both his April 2001 hearing before 
the undersigned Acting Member of the Board, and his March 
2000 hearing at the RO, that he had a right shoulder 
disability which was due to his service-connected left 
shoulder disability.  Essentially, he stated that because his 
service-connected left shoulder was virtually useless, he 
overused his right shoulder over the years, especially while 
at work, which consisted of loading heavy cargo unto trucks.  
The veteran asserted that the overuse was the cause of his 
right shoulder disability.  

A review of the record shows that the veteran underwent 
fusion of the left shoulder in 1978, after which he was 
casted for approximately 81/2 months and was in an airplane 
cast for another four months.  A screw was removed from the 
left shoulder in April 1980, and the veteran continued to 
have left shoulder difficulty.  

Review of the evidence also reveals that a May 1986 record 
from the veteran's private physician shows that the veteran 
had right shoulder complaints for approximately one year.  
Severe bicipital tendonitis was subsequently assessed, and a 
Hitchcock procedure was performed in August 1987.  A November 
1998 state disability determination report reflects that the 
veteran suffered from a tendon injury to the right shoulder 
in 1984 or 1985.  

A VA examination report of the veteran's left shoulder, dated 
February 1998, shows that since the fusion of the service-
connected left shoulder, the veteran had dislocated his right 
shoulder several times.  

The report of a 1999 MRI revealed joint degenerative changes 
with mild tendonitis or likely incomplete tear.  

A July 1999 record from the veteran's treating physician 
shows that the veteran had a known left shoulder fusion and 
had to do virtually everything with his right shoulder.  It 
was noted that this had taken its toll on his right shoulder 
over the years.  The impression was that of degenerative 
arthritis of the right shoulder in the acromioclavicular 
joint, and some in the glenohumeral joint.  The physician 
stated, "I think he is certainly having to do everything 
with his right shoulder due to the left shoulder problem[,] 
and he does have decreased function in it as a result of the 
chronic stress to it."  

The report of a June 2000 VA examination shows that because 
of the problems in the left shoulder, the veteran used his 
cane in the right hand which caused constant pain in the 
right shoulder.  The examiner also stated that it was of some 
interest that a November 1998 VA examiner made allusion to 
the fact that the veteran stated that he had injured his 
right shoulder at some time in the past.  The examiner noted, 
however, that the veteran vehemently denied any previous 
injury to the right shoulder.  The diagnosis was that of 
chronic tenosynovitis of the right shoulder joint with 
degenerative joint disease, status post reconstruction, with 
residuals.  The examiner stated, "The veteran has clearly 
stated in the past that he is right hand dominant.  It is 
more likely than not that the right shoulder problems are not 
related to his problems with his left shoulder."  

A March 2001 opinion from the veteran's orthopedic surgeon 
reveals that the veteran was a longstanding patient and that 
his right shoulder had been a recurring problem over the 
years.  He noted that the veteran had a service-connected 
fusion of the left shoulder and had to do virtually 
everything with the right arm.  He stated that this had 
"taken its toll over the years."  The physician noted that 
the veteran had developed progressive pain which required 
injections in the right shoulder.  The physician concluded: 
"In summary, I think [that the veteran] has degenerative 
arthritis of his right acromioclavicular joint and 
impingement syndrome of the subacromial space that is 
gradually wearing down the rotator cuff.  This is probably 
brought on and significantly aggravated by the fact that he 
has to do everything with his right arm."  

The veteran testified at his April 2001 hearing that he did 
not recall ever injuring his right shoulder.  The Board finds 
the veteran's testimony to be credible.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Some of the medical evidence appears in conflict.  After a 
careful review of the record, however, the Board finds that 
the totality of evidence shows that the veteran's right 
shoulder disorder is due to his service-connected left 
shoulder disability, and that service connection for a right 
shoulder disability is therefore warranted.  

Specifically, the Board finds the specific, detailed March 
2001 letter from the veteran's private orthopedist is most 
probative.  In contrast the June 2000 VA examiner offered no 
rationale for his opinion conflicting opinion.  In addition, 
there is no evidence of a traumatic or intervening injury to 
the left shoulder.  As the preponderance of the evidence is 
not against the veteran's claim, service connection for a 
right shoulder disability, secondary to a left shoulder 
disability, is warranted.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The RO made requests for 
outstanding treatment records identified by the veteran.  
There is no indication of any additional records which the RO 
failed to obtain.  The RO also provided the veteran 
appropriate VA examinations.  He was notified in the rating 
decision, as well as the statement of the case of the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Thus, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

Entitlement to service connection for a right shoulder 
disability, secondary to a service-connected left shoulder 
disability, is granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

